Order denying defendant’s motion to dismiss the complaint on the ground that there is an existing final adjudication of a court of competent jurisdiction rendered on the merits, determining the same cause of action between the parties, unanimously affirmed, with twenty dollars costs and disbursements, with leave to the defendant to answer within twenty days after service of order with notice of entry, upon payment of said costs. No opinion. Present' — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.